DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 12/02/2020.
Applicant’s cancelation of claims 3-7, 9-22, and 25-27 is acknowledged and require no further examining.  Claims 1-2, 8, 23-24, and 28-31 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 23-24, and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding claim 1, the phrase “the end effector picks the pattern of objects from the universal surface when vacuum is established and gains control of the pattern of objects” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 77 paragraph 223, the robot is disclosed as being able to “pick and place bags in a variety of pattern and in a variety of secondary packaging (e.g. ultimate packages)” and disclose the holes allows “the vacuum to gain control of one pillow bag or plurality of pillow bags as the pattern transfer robot positions the end effector in close proximity to the pillow bags”.  The Specification does not disclose the process of the end effecting is picking the pattern of objects when the vacuum is established and gains control of the pattern of objects.  Therefore, the feature is considered new matter.
Regarding claim 31, the phrase “the end effector picks less than the total plurality of pillow bags” renders claim 31 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 15 paragraph 33 of the Specification, the end effector is disclosed to picking the pattern on a universal surface and placing the pattern into an ultimate package.  The Specification does not disclose the end effector picks less than the total plurality of pillow bags.  Therefore, the features is considered new matter.
Claims 2, 8, 23-24, and 28-30 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 23-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kawasaki (4468165) in view of references Gruodis et al. (3937456), Wronski et al. (7637711), Fadaie (5553442), and Gilmore et al. (7409812).
Regarding claim 1, Kawasaki discloses a system comprising a universal surface (22) and a universal surface conveyor (31);
wherein the universal surface conveyor (31) is configured to provide conveyance of the universal surface (22) and the pattern of objects (A) disposed on the universal surface (22);
wherein the universal surface (22) is configured to maintain the pattern of objects (A) in a desired position and orientation during the conveyance;
wherein the universal surface (22) comprises object-supporting surfaces (see Figure 6 below);
wherein the object-supporting surfaces (see Figure 6 below) comprises: a first surface (see Figure 6 below), a second surface (37), and a third surface (see Figure 6 below);

wherein one of the object-supporting surfaces, selected from the second surface (37) and the third surface (see Figure 6 below), comprises a finger wall;
wherein the finger wall comprises finger wall slats spaced apart a distance to form openings (see Figure 6 below) between the finger wall slats;
wherein the system is configured so that the first surface (see Figure 6 below), the second surface (37), and the third surface (see Figure 6 below) remain fixed in place on the universal surface during (i) placement of the pattern on the universal surface (22) and (ii) the conveyance of the pattern on the universal surface (22); and
wherein the system is configured to maintain the pattern of objects (A) in the desired position and orientation during the conveyance while only the first surface (see Figure 6 below), the second surface (37), and the third surface (see Figure 6 below) of the universal surface (22) contact the pattern of objects (A).
(Figure 6-7 and Column 2 lines 57-64, Column 5 lines 33-64) 
However, Kawasaki does not disclose the universal surface comprises a lowest corner and does not disclose an apparatus configured to transfer a pattern of objects form the universal surface to an ultimate package.
[AltContent: textbox (First Surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Openings)][AltContent: arrow][AltContent: textbox (Third Surface)][AltContent: arrow][AltContent: rect][AltContent: textbox (Kawasaki)]
    PNG
    media_image1.png
    148
    175
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    148
    175
    media_image1.png
    Greyscale

Gruodis et al. discloses an universal surface (17) comprising: object-supporting surfaces (38, 39, 40, 42); and a lowest corner (44) of the object-supporting surfaces (38, 39, 40, 42), wherein the second surface (38) and the third surface (40) approach a point on the first surface (42), and wherein the point on the first surface provides the lowest corner (44). (Figure 1 and Column 4 lines 41-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the universal surface of Kawasaki by incorporating the lowest corner since column 4 lines 57-62 of Gruodis et al. states such a modification would allow the pattern of objects to rest against the second and third surfaces.
Wronski et al. disclose an apparatus configured to transfer a pattern of objects (48) to an ultimate package (90), the apparatus comprising an end effector (50);
wherein the end effector (50) comprises: at least two crowder plates (74, 76, 84), a plenum (52) having a bottom surface (72) with holes, and a vacuum tube (68) connected to the plenum (52);

wherein the at least two crowder plates (74, 76, 84) are configured to be actuated to constrain the pattern of objects (48) to facilitate entry of the pattern of objects (48) into the ultimate package (90);
wherein the at least two crowder plates (74, 76, 84) comprise: a first crowder plate (74, 76), and a second crowder plate (84);
wherein the first crowder plate (74, 76) comprising crowder plate slats (see Figure 7A below) space apart a distance to form openings between the crowder plate slates (see Figure 7A below);
wherein a portion of the crowder plate slats (74) are sized to pass between a portion of mating finger wall slates (see Figure 7A below);
wherein the holes provide fluid communication between the interior of the plenum (52) and an exterior of the plenum (52);
wherein the vacuum tube (68) is configured to provide a vacuum in the interior of the plenum (52); and
wherein the end effector (50) picks the pattern of objects when the vacuum is established and gains control of the pattern of objects (48) when the end effector is in close proximity to the pattern of objects (48) from the object-supporting surfaces (34, 42).
(Figure 3, 7A, 8, 12 and Column 1 lines 35-44, Column 3 lines 1-12, 41-67, Column 4 lines 23-40, Column 5 lines 49-54, Column 6 lines 29-32) 
[AltContent: arrow][AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (Crowder Plate Slats)][AltContent: arrow][AltContent: textbox (Adapter Plate)][AltContent: arrow][AltContent: textbox (Wronski et al.)]
    PNG
    media_image2.png
    789
    551
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Kawasaki by incorporating the apparatus since column 1 lines 35-44 of Wronski et al. states such a modification would ensure secure grip and moving of the pattern of objects while maintaining the pattern of objects.
However, Kawasaki modified by Wronski et al. does not explicitly disclose the apparatus comprises a transfer robot, the end effector comprises four crowder plates, 
Fadaie disclose an apparatus (50) comprising a transfer robot (52) and an end effector (54), wherein the apparatus (50) is configured to receive a plurality of products (26) and deliver said plurality of products to an empty containers, wherein the end effector comprises four crowder plates (62, 64, 66, 68), wherein each crowder plate (62, 64, 66, 68) is connected to the end effector (54) by a hinge (see Figure 7 below), wherein each crowder plate (62, 64, 66, 68) is moved by a different actuator (70).  (Figure 6-7 and Column 3 lines 46-59, Column 5 lines 57-60, Colun 6 line 8-12)
[AltContent: textbox (Fadaie)][AltContent: textbox (Hinges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    203
    531
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Wronski et al. by incorporating the transfer robot and the four crowder plates as taught by Fadaie since such a modification would allow the effector to move in multiple axis of movement and allow the end effector compress the plurality of products being transferred by the end effector in four different direction.
Gilmore et al. disclose an apparatus comprising an end effector (10), wherein the end effector (10) applies a vacuum to the top of the pattern objects and then the crowder plates (26) are actuated toward the pattern objects. (Figure 6-8 and Column 2 lines 29-42, Column 4 lines 16-29)

Regarding claim 2, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. disclose the end effector (Wronski et al. – 50) further comprises an adapter plate (Wronski et al. – see Figure 7A above), and wherein the apparatus comprises an articulated arm (Fadaie – 52) that is connected to the adapter plate (Wronski et al. – see Figure 7A above).  (Wronski et al. – Figure 7A) (Fadaie – Column 5 lines 57-60)
Regarding claim 8, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. disclose the end effector (Wronski et al. – 50) further comprises: four actuators (Fadaie – 70), wherein each actuator (Fadaie – 70) is connected to a corresponding crowder plate of the four crowder plates (Fadaie – 62, 64, 66, 68), and wherein actuating the actuators (Fadaie – 70) causes the corresponding crowder plates (Fadaie – 62, 64, 66, 68) to rotate about a hinge (Fadaie – see Figure 7 above) that connects the crowder plates (Fadaie – 62, 64, 66, 68) to the plenum (Wronski et al. – 52). (Wronski et al. – Column 4 lines 30-40) (Fadaie – Figure 6-7 and Column 6 lines 8-12)
Regarding claim 23, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. disclose the universal surface (Kawasaki – 22) comprises a bottom (Kawasaki – 33) configured to be positioned on the universal surface conveyor (31); 
wherein the first surface (Kawasaki – see Figure 6 above) is oriented at a compound angle to a bottom plane oriented parallel to the bottom (Kawasaki – 33); and
wherein, when the bottom is oriented horizontally, the bottom plane is paralle to a horizontal plane and the first surface (Kawasaki – see Figure 6 above) is at the compound angel to the horizontal plane.
(Kawasaki – Column 5 lines 54-58) (Gruodis et al. – Column 4 lines 46-57)
Regarding claim 24, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. disclose the each of the crowder plates (Wronski et al. – 74) are configured to apply a force to the pattern to hold the pattern of objects subsequent to end effector (Wronski et al. – 50) picking the pattern of objects from the universal surface. (Wronski et al. – Figure 8A and Column 4 lines 30-40, 48-51) (Fadaie – Column 6 lines 26-28) (Gilmore et al. – Column 4 lines 20-27)
Regarding claim 28, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. disclose the system is configured so that the second surface (Kawasaki – 37) and the third surface (Kawasaki – see Figure 6 above) remain fixed in place on the universal surface (Kawasaki – 22) during operation of the system. (Kawasaki – Column 47-50)
Regarding claim 29, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. disclose the system is configured so that the second surface 

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kawasaki (4468165) in view of references Gruodis et al. (3937456), Wronski et al. (7637711), Fadaie (5553442), and Gilmore et al. (7409812) as applied to claim 1 above, and further in view of reference Bennett (7083374).
Regarding claim 30, Kawasaki disclose the pattern of objects can include a plurality of different matter. (Column 4 lines 34-37)
However, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. do not disclose the pattern of objects includes a plurality of pillow bags.
Bennett disclose a stacking system configured to stack pillow-type bags. (Column 6 lines 23-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pattern of objects of Kawasaki by incorporating the pillow bags as taught by Bennett, since column 6 lines 26-29 of Bennett states such a modification would allow the system to package snack foods.
Regarding claim 31, Wronski et al. disclose mouth (62) of the end effector (50) has a surface area that is less than the surface area of the top surface of the pattern of objects (48). (Column 6 lines 5-9)  This implies that when the end effector applies a vacuum force to the less than the total plurality of the pattern of objects.
.

Response to Arguments
The Amendments filed on 12/02/2020 have been entered.  Applicant’s cancelation of claims 3-7, 9-22, and 25-27 is acknowledged and require no further examining.  Claims 1-2, 8, 23-24, and 28-31 are pending in the application.

In response to the arguments of the objections toward the Drawing, in view of amendments to the claims, Examiner withdraws the Drawing objection.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Kawasaki (4468165) modified by references Gruodis et al. (3937456), Wronski et al. (7637711), Fadaie (5553442), and Gilmore et al. (7409812), Examiner finds the arguments not persuasive.
Applicant states:
It is evident from Wronski’s slats 74 pass through slots 44 of the support table or support surface – not the second surface or the third surface that are supported by, attached to and extend at least somewhat vertically from the universal surface.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Kawasaki is relied upon for the teaching of a universal surface configured to maintain the pattern of objects, wherein the universal surface comprises: a first surface, a second surface, and a third surface, and wherein one of the object-supporting surface comprises a finger wall.  Wronski et al. is relied upon for the teaching of an end effector comprising crowder plates, wherein one of the crowder plates comprises crowder plate slats that are sized to pass between a portion of mating finger wall slates.  Wronski et al. is not relied upon for the teaching of first, second, and third surfaces and one of said walls is a finger wall.  When modifying Kawasaki in view of 
Therefore, Kawaski in view of Wronski do disclose a system comprising: a universal surface with a first, a second; and a third surface, and an end effector with crowder plates, wherein the crowder plates comprise crowder plate slates sized to pass between a portion of mating finger wall slats in the one of the first, second, and third surface.
Applicant states:
Moveover, modifying Kawasaki in view of Wronski teaches away from the claim system.
…
Accordingly, one of skill would understand that when picking the pattern of objects, all of the crowder plates are in an engaged position to contact the pattern of objects and thereafter, a suction is activated.

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. [MPEP 2123 (II)]  Wronski disclosing an order of operating the end effector that is different from the order of operating the end effector claimed does not inherently teach away from modifying to obtain the order of operating the end effector claimed.  
Therefore, the person of ordinary skill in the art would be not be discouraged or prevented from modifying Kawasaki and Wronski to obtain the claimed invention.
Applicant states:
On the one hand, the Examiner relies on Wronski which teaches a system in which all the crowder plates are in an engaged position to gain control of the objects and then the vacuum is initiated. On the other hand, the Examiner relies on Gilmore- apparently disregarding Wronski's teachings-to assert that one would apply a vacuum first and then actuate crowder plates towards the objects. The Examiner cannot have it both ways such that only the portion of Wronski that supports the articulated rejection is used while ignoring those portions that contradict reliance on Gilmore.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Wronski et al. is relied upon for the teaching of an end effector comprising crowder plates, wherein one of the crowder plates comprises crowder plate slats that are sized to pass between a portion of mating finger wall slates.  Gilmore et al. is relied upon for the teaching of having an end effector to apply a vacuum to the top of a pattern of objects and then actuated the crowder plates toward the pattern objects.  Wronski et al. disclosing a different order of operating the end effector from Gilmore et al. does not inherently teach away the person of ordinary skill in the art from modifying Wronski et al. to incorporate the order of operating the end effect as taught by Gilmore et al..


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731